UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6833


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TYRON MARQUETTE MILLS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (4:06-cr-00010-BR-1)


Submitted:    September 29, 2009            Decided:   October 7, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyron Marquette Mills, Appellant Pro Se.    Anne Margaret Hayes,
Michael Gordon James, Rudolf A. Renfer, Jr., Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tyron    Marquette      Mills      appeals    the       district    court’s

order   denying      his   motion    for    reduction      of    sentence       under    18

U.S.C. § 3582(c)(2) (2006).                We have reviewed the record and

find    no   reversible     error.         Accordingly,         we    affirm    for     the

reasons stated by the district court.                      See United States v.

Mills, No. 4:06-cr-00010-BR-1 (E.D.N.C. Apr. 21, 2009).                          We deny

Mills’s motion for appointment of counsel.                           We dispense with

oral    argument     because      the     facts   and     legal       contentions       are

adequately     presented     in     the    materials      before       the   court      and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                            2